ERICK, J.
This action is based upon the same contract which was involved in the case between the same parties that we have just decided and which precedes this one. (106 Pac. 945.) All the questions that are involved on this appeal were involved and have been decided in the case aforesaid. This case, therefore, is controlled by the decision in that case. Upon the authority of that case the judgment is reversed, with directions to the trial court to grant a new trial. It is fur'ther ordered that neither party recover costs on appeal.
STRAUP, C. J., and McCARTY, J., concur.